United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-374
Issued: September 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 9, 2007 regarding a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has more than a 15 percent permanent impairment
to his left upper extremity as a result of his employment injury; and (2) whether appellant has
established a neck condition as causally related to his employment injury.
FACTUAL HISTORY
Appellant filed an occupational disease claim (Form CA-2) on September 30, 1987
alleging that he sustained a left shoulder injury causally related to factors of his federal
employment as a letter carrier. The Office accepted the claim for sprain of the left shoulder

acromioclavicular (AC) joint. Appellant stopped working in 1998 and received compensation
based on wage-earning capacity as a computer operator.
By decision dated June 30, 1989, appellant received a schedule award for a 15 percent
permanent impairment to his left upper extremity. The period of the award was 48.60 weeks
from March 1, 1989.
On September 22, 2005 appellant underwent a left shoulder arthroscopic subacromial
decompression surgery. On March 2, 2006 he filed a claim for an additional schedule award.
The attending orthopedic surgeon, Dr. Daniel Jones, provided results on examination in a report
dated April 11, 2006. He reported left shoulder flexion of 170 degrees, 40 degrees extension, 80
degrees external and internal rotation, 40 degrees adduction and 170 degrees abduction.
Dr. Jones stated strength was “4+/5” with internal and external rotation. He opined that
appellant had a three percent permanent impairment under the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed.).
The Office referred the medical evidence to an Office medical adviser for review. In a
report dated June 20, 2006, the medical adviser opined that appellant had a 12 percent permanent
impairment to the left arm. The medical adviser found that 170 degrees of flexion was a 1
percent arm impairment, as was 40 degrees of extension, resulting in a 2 percent impairment for
loss of range of motion. In addition, the medical adviser identified Table 16-27 of the A.M.A.,
Guides, and found appellant had 10 percent impairment for a distal clavicle resection.
By decision dated July 11, 2006, the Office determined that appellant was not entitled to
an additional schedule award. It noted that he had previously been awarded 15 percent and the
current medical evidence established only a 12 percent left arm permanent impairment.
Appellant requested an oral hearing before an Office hearing representative, which was
held on May 23, 2007. The record contains medical reports from Dr. Sean O’Brien, an
osteopath, diagnosing cervical radiculopathy. In a May 1, 2007 report, Dr. O’Brien noted
appellant had sustained a work injury in September 1987 and “relates no other cause of injury to
his neck. He currently has cervical pathology to his effected extremity.”
In a decision dated August 9, 2007, the hearing representative affirmed the July 11, 2006
decision. The hearing representative found the probative medical evidence did not establish
more than a 15 percent left upper extremity permanent impairment. With respect to cervical
radiculopathy, the hearing representative found the medical evidence insufficient to establish the
condition as employment related.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member

2

or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS -- ISSUE 1
The Office issued a schedule award on June 13, 1989 for a 15 percent permanent
impairment to the left arm. The issue, therefore, is whether the current medical evidence of
record establishes more than a 15 percent left arm permanent impairment causally related to the
accepted employment injury. Appellant submitted an April 11, 2006 report from Dr. Jones, who
opined that appellant had a three percent left arm impairment under the A.M.A., Guides.
Dr. Jones did not refer to any specific tables or explain how he calculated the impairment.
An Office medical adviser reviewed the evidence and the examination findings by
Dr. Jones. Pursuant to Figure 16-40, 170 degrees of flexion is a 1 percent impairment and 40
degrees of extension is also a 1 percent impairment.3 The reported loss of range of motion for
internal and external rotation (Figure 16-46) and adduction/abduction (Figure 16-43) do not
result in a ratable impairment.4 The medical adviser also reported a 10 percent impairment under
Table 16-27, which provides for a 10 percent impairment due to resection arthroplasty of the
distal clavicle.5
The only probative medical evidence regarding the degree of left arm permanent
impairment is the June 20, 2006 report from the Office medical adviser, who identified the
appropriate figures and tables of the A.M.A., Guides utilized in calculating the degree of
permanent impairment. Since the Office medical adviser’s report found a 12 percent left arm
permanent impairment, which is less than the 15 percent received on June 30, 1989, appellant
has not established he is entitled to an additional schedule award.6

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

A.M.A., Guides 476, Figure 16-40.

4

Id. at 479, Figure 16-46, and 477, Figure 16-43.

5

Id. at 506, Table 16-27.

6

On appeal, appellant indicated he was submitting additional medical evidence. The Board’s review of a case is
limited to the evidence in the case record that was before the Office at the time of its final decision. 20 C.F.R.
§ 501.2(c).

3

LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Act7 has the burden of establishing the essential
elements of his or her claim, including that any specific condition for which compensation is
claimed is causally related to the employment injury.8 In order to establish causal relationship, a
physician’s opinion must be based on a complete factual and medical background, must be one
of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment
activities.9
ANALYSIS -- ISSUE 2
The accepted condition in this case was a left AC joint sprain. The hearing representative
addressed the issue of whether appellant had established a neck condition as causally related to
the employment injury. Appellant submitted reports from Dr. O’Brien diagnosing a cervical
radiculopathy. On the issue of causal relationship with employment, Dr. O’Brien noted in a
May 1, 2007 report that appellant had a “work injury” in 1987 and stated that appellant did not
describe another cause of injury. He did not provide a complete background describing the
nature of the employment injury, nor did he discuss a motor vehicle accident in 2000.
Dr. O’Brien did not provide a rationalized medical opinion, based on a complete factual and
medical history, on causal relationship between the diagnosed cervical radiculopathy and factors
of appellant’s federal employment. It is appellant’s burden of proof to establish the diagnosed
condition as employment related and appellant did not meet his burden of proof in this case.
CONCLUSION
The evidence did not establish more than a 15 percent permanent impairment to the left
upper extremity. Appellant did not submit sufficient evidence to establish a cervical or other
diagnosed condition as causally related to the employment injury.

7

5 U.S.C. §§ 8101-8193.

8

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

9

Gary L. Fowler, 45 ECAB 365 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 9, 2007 is affirmed.
Issued: September 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

